UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4347 ROGERS CORPORATION (Exact name of Registrant as specified in its charter) Massachusetts 06-0513860 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) P.O. Box 188, One Technology Drive, Rogers, Connecticut 06263-0188 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (860) 774-9605 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer_X Accelerated Filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the Registrant's common stock as of October 26, 2007 was 17,876,142. ROGERS CORPORATION FORM 10-Q September 30, 2007 TABLE OF CONTENTS Part I – Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Statements of Income 3 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 Part II – Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 30 Signatures 31 Exhibits: Exhibit 10i Amended and Restated Voluntary Deferred Compensation Plan for Non-Management Directors Exhibit 10j Amended and Restated Voluntary Deferred Compensation Plan for Key Employees Exhibit 23.1 Consent of National Economic Research Associates, Inc. Exhibit 23.2 Consent of Marsh U.S.A., Inc. Exhibit 31(a) Certification of President and CEO Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31(b) Certification of Vice President, Finance and CFO Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 Certification of President and CEO and Vice President, Finance and CFO Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 2 Part I – Financial Information Item 1.Financial Statements ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, 2007 October 1, 2006 September 30,, 2007 October 1, 2006 Net sales $ 109,626 $ 121,588 $ 322,588 $ 324,885 Cost of sales 78,448 83,948 240,688 218,382 Gross margin 31,178 37,640 81,900 106,503 Selling and administrative expenses 16,874 15,376 53,733 46,060 Research and development expenses 5,577 5,977 17,301 17,905 Restructuring and impairment charges 202 - 3,283 5,013 Operating income 8,525 16,287 7,583 37,525 Equity income in unconsolidated joint ventures 2,110 1,437 4,852 5,971 Other income, net 72 700 844 1,617 Interest income, net 449 607 1,334 1,585 Income from continuing operations before income taxes 11,156 19,031 14,613 46,698 Income tax expense 2,060 2,290 741 9,742 Income from continuing operations 9,096 16,741 13,872 36,956 Income (loss) from discontinued operations, net of taxes (146 ) 438 259 (3,173 ) Net income $ 8,950 $ 17,179 $ 14,131 $ 33,783 Basic net income per share: Income from continuing operations $ 0.55 $ 0.99 $ 0.84 $ 2.21 Income (loss) from discontinued operations, net (0.01 ) 0.03 0.01 (0.19 ) Net income $ 0.54 $ 1.02 $ 0.85 $ 2.02 Diluted net income per share: Income from continuing operations $ 0.52 $ 0.97 $ 0.79 $ 2.10 Income (loss) from discontinued operations, net (0.01 ) 0.02 0.01 (0.18 ) Net income $ 0.51 $ 0.99 $ 0.80 $ 1.92 Shares used in computing: Basic 16,431,017 16,845,874 16,609,229 16,702,800 Diluted 17,448,146 17,327,140 17,538,537 17,551,484 The accompanying notes are an integral part of the condensed financial statements. 3 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited) (Dollars in thousands, except per share amounts) September 30, 2007 December 31, 2006 Assets Current assets Cash and cash equivalents $ 34,557 $ 13,638 Short-term investments 31,500 68,185 Accounts receivable, less allowance for doubtful accounts of $1,075 and $2,024 76,990 85,339 Accounts receivable from joint ventures 1,975 5,437 Accounts receivable, other 1,819 3,552 Note receivable 2,100 2,100 Inventories 59,444 70,135 Deferred income taxes 10,910 15,430 Asbestos-related insurance receivables 4,244 4,244 Other assets 4,939 3,415 Assets of discontinued operations - 1,079 Total current assets 228,478 272,554 Property, plant and equipment, net of accumulated depreciation of $157,884 and $139,818 144,694 141,406 Investments in unconsolidated joint ventures 28,305 26,629 Deferred income taxes 14,451 4,828 Pension asset 974 974 Goodwill 10,131 10,656 Other intangible assets 112 454 Asbestos-related insurance receivables 18,503 18,503 Other assets 5,082 4,576 Assets of discontinued operations - 322 Total assets $ 450,730 $ 480,902 Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ 14,322 $ 25,712 Accrued employee benefits and compensation 18,196 27,322 Accrued income taxes payable 5,774 9,970 Asbestos-related liabilities 4,244 4,244 Other accrued liabilities 17,655 12,979 Liabilities of discontinued operations - 1,916 Total current liabilities 60,191 82,143 Pension liability 11,698 11,698 Retiree health care and life insurance benefits 10,021 10,021 Asbestos-related liabilities 18,694 18,694 Other liabilities 1,117 1,169 Shareholders’ Equity Capital Stock - $1 par value; 50,000,000 authorized shares; 16,405,053 and 16,937,523 shares issued and outstanding 16,405 16,938 Additional paid-in capital 38,393 59,352 Retained earnings 288,829 277,442 Accumulated other comprehensive income 5,382 3,445 Total shareholders' equity 349,009 357,177 Total liabilities and shareholders' equity $ 450,730 $ 480,902 The accompanying notes are an integral part of the condensed financial statements. 4 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands, except per share amounts) Nine Months Ended September 30, 2007 October 1, 2006 Operating Activities: Net income $ 14,131 $ 33,783 Loss (income) from discontinued operations (259 ) 3,173 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 18,157 13,970 Stock-based compensation expense 4,363 2,759 Excess tax benefit related to stock award plans (966 ) (4,489 ) Deferred income taxes (5,102 ) (951 ) Equity in undistributed income of unconsolidated joint ventures, net (4,852 ) (5,971 ) Dividends received from unconsolidated joint ventures 3,251 2,906 Pension and postretirement benefits - (3,477 ) Impairment charges 525 5,013 Other, net (164 ) (3,390 ) Changes in operating assets and liabilities excluding effects of acquisition and disposition of businesses: Accounts receivable 11,014 (31,946 ) Accounts receivable, joint ventures 3,461 425 Inventories 11,651 (17,971 ) Other current assets (1,447 ) (776 ) Accounts payable and other accrued expenses (23,298 ) 25,121 Net cash provided by operating activities of continuing operations 30,465 18,179 Net cash provided by operating activities of discontinued operations (256 ) 4,455 Net cash provided by operating activities 30,209 22,634 Investing Activities: Capital expenditures (20,091 ) (13,486 ) (Purchase of) proceeds from short-term investments, net 36,685 (19,386 ) Net cash provided by (used in) investing activities of continuing operations 16,594 (32,872 ) Net cash provided by (used in) investing activities of discontinued operations - (12 ) Net cash provided by (used in) investing activities 16,594 (32,884 ) Financing Activities: Proceeds from sale of capital stock, net 4,836 16,371 Excess tax benefit related to stock award plans 966 4,489 Proceeds from issuance of shares to employee stock purchase plan 902 954 Purchase of stock from shareholders (32,645 ) - Net cash (used in) provided by financing activities (25,941 ) 21,814 Effect of exchange rate fluctuations on cash 57 166 Net increase in cash and cash equivalents 20,919 11,730 Cash and cash equivalents at beginning of year 13,638 22,001 Cash and cash equivalents at end of quarter $ 34,557 $ 33,731 Supplemental disclosure of noncash investing activities: Contribution of shares to fund employee stock purchase plan $ 902 $ 954 The accompanying notes are an integral part of the condensed financial statements. 5 ROGERS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. Accordingly, these statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, the accompanying balance sheets and related interim statements of income and cash flows include all normal recurring adjustments necessary for their fair presentation in accordance with U.S. generally accepted accounting principles.All significant intercompany transactions have been eliminated. Interim results are not necessarily indicative of results for a full year.For further information regarding our accounting policies, refer to the audited consolidated financial statements and footnotes thereto included in our Form 10-K for the fiscal year ended December 31, 2006. We use a 52- or 53-week fiscal calendar ending on the Sunday closest to the last day in December of each year.Fiscal 2007 is a 52-week year ending on December 30, 2007. Certain prior period amounts have been reclassified to conform to the current period classification. Note 2 – Discontinued Operations On July 27, 2007, we completed the closure of the operations of the polyolefin foams operating segment, which had been aggregated in the Company’s Other Polymer Products reportable segment.For the three and nine months ended September 30, 2007, a $0.1 million operating loss and $0.3 million of operating income respectively, both net of tax, have been reflected as discontinued operations in the accompanying consolidated statements of income.For the three and nine months ended October 1, 2006, $0.4 million of operating income and a $3.2 million operating loss, respectively, both net of tax, have been reflected as discontinued operations in the accompanying consolidated statements of income.Net sales associated with the discontinued operations were $1.9 million for the nine months ended September 30, 2007 and $2.4 million and $7.0 million for the three and nine months ended October 1, 2006 respectively.There were no net sales associated with the discontinued operations for the three months ended September 30, 2007.See “Note 11 – Commitments and Contingencies” and “Note 12 – Restructuring and Impairment Charges” for further discussion. Note 3 - Inventories Inventories were as follows: (Dollars in thousands) September 30, 2007 December 31, 2006 Raw materials $ 13,744 $ 16,170 Work-in-process 9,691 8,201 Finished goods 36,009 45,764 $ 59,444 $ 70,135 6 Note 4 - Comprehensive Income and Accumulated Other Comprehensive Income Comprehensive income for the periods ended September 30, 2007 and October 1, 2006 was as follows: Three Months Ended Nine Months Ended (Dollars in thousands) September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 Net income $ 8,950 $ 17,179 $ 14,131 $ 33,783 Foreign currency translation adjustments 2,740 (941 ) 1,937 4,543 Comprehensive income $ 11,690 $ 16,238 $ 16,068 $ 38,326 The components of accumulated other comprehensive income at September 30, 2007 and December 31, 2006 were as follows: (Dollars in thousands) September 30, 2007 December 31, 2006 Foreign currency translation adjustments $ 15,259 $ 13,322 Funded status of pension plans and other postretirement benefits (9,877 ) (9,877 ) Accumulated other comprehensive income $ 5,382 $ 3,445 Note 5 - Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share in conformity with SFAS No. 128, Earnings per Share, for the periods indicated: (Dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 Numerator: Income from continuing operations $ 9,096 $ 16,741 $ 13,872 $ 36,956 Income (loss) from discontinued operations, net oftaxes (146 ) 438 259 (3,173 ) Net income $ 8,950 $ 17,179 $ 14,131 $ 33,783 Denominator: Denominator for basic earnings per share - Weighted-average shares 16,431 16,846 16,609 16,703 Effect of dilutive stock options 1,017 481 930 848 Denominator for diluted earnings per share - Adjusted weighted—average shares and assumed conversions 17,448 17,327 17,539 17,551 Basic net income per share: Income from continuing operations $ 0.55 $ 0.99 $ 0.84 $ 2.21 Income (loss) from discontinued operations, net (0.01 ) 0.03 0.01 (0.19 ) Net income $ 0.54 $ 1.02 $ 0.85 $ 2.02 Diluted net income per share: Income from continuing operations $ 0.52 $ 0.97 $ 0.79 $ 2.10 Income (loss) from discontinued operations, net (0.01 ) 0.02 0.01 (0.18 ) Net income $ 0.51 $ 0.99 $ 0.80 $ 1.92 7 Note 6 – Stock-Based Compensation On January 2, 2006 (the first day of the 2006 fiscal year), we adopted SFAS No. 123 (Revised), Share-Based Payment (SFAS 123R), using the modified prospective application as permitted under SFAS 123R.SFAS 123R supersedes APB No. 25, Accounting for Stock Issued to Employees, and amends SFAS No. 95, Statement of Cash Flows.Under FAS 123R, compensation cost recognized includes compensation cost for all share-based payments, based on the grant-date fair value estimated in accordance with the provisions of SFAS 123R. Equity Compensation Awards Stock Options We currently grant stock options under various equity compensation plans.While we may grant options to employees that become exercisable at different times or within different periods, we have generally granted options to employees that vest and become exercisable in one-third increments on the 2nd, 3rd and 4th anniversaries of the grant dates.The maximum contractual term for all options is ten years. We use the Black-Scholes option-pricing model to calculate the grant-date fair value of an option.The fair value of options granted during the three and nine month periods ended September 30, 2007 and October 1, 2006 were calculated using the following weighted- average assumptions: Three Months Ended Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 Options granted 1,100 2,500 229,986 180,179 Weighted average exercise price $ 41.85 $ 57.30 $ 51.38 $ 49.43 Weighted-average grant date fair value 20.12 26.41 24.44 22.82 Assumptions: Expected volatility 38.10 % 38.49 % 36.50 % 38.52 % Expected term (in years) 7.00 6.25 6.97 6.25 Risk-free interest rate 4.41 % 4.77 % 4.75 % 4.68 % Expected dividend yield Expected volatility– In determining expected volatility, we have considered a number of factors, including historical volatility and implied volatility. Expected term– We use historical employee exercise data to estimate the expected term assumption for the Black-Scholes valuation. Risk-free interest rate– We use the yield on zero-coupon U.S. Treasury securities for a period commensurate with the expected term assumption as its risk-free interest rate. Expected dividend yield– We do not issue dividends on our common stock; therefore, a dividend yield of 0% was used in the Black-Scholes model. We recognize expense using the straight-line attribution method for both pre- and post-adoption grants.The amount of stock-based compensation recognized during a period is based on the value of the portion of the awards that are ultimately expected to vest.SFAS 123R requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates.The term “forfeitures” is distinct from “cancellations” or “expirations” and represents only the unvested portion of the surrendered option.We currently expect, based on an analysis of our historical forfeitures, a forfeiture rate of approximately 3% and applied that rate to grants issued subsequent to adoption of SFAS 123R.This assumption will be reviewed periodically and the rate will be adjusted as necessary based on these reviews.Ultimately, the actual expense recognized over the vesting period will only be for those shares that vest. 8 A summary of the activity under our stock option plans as of September 30, 2007 and changes during the three and nine month periods then ended, is presented below: Options Outstanding Weighted- Average Exercise Price Per Share Weighted- Average Remaining Contractual Life in Years Aggregate Intrinsic Value Options outstanding at July 1, 2007 2,224,896 $ 39.64 Options granted 1,100 41.85 Options exercised (99,033 ) 25.74 Options cancelled (51,825 ) 51.70 Options outstanding at September 30, 2007 2,075,138 39.99 6.4 $ 12,342,293 Options exercisable at September 30, 2007 1,718,591 37.89 5.9 12,260,795 Options vested or expected to vest at September 30, 2007 * 2,064,442 39.94 6.3 12,339,848 *In addition to the vested options, we expect a portion of the unvested options to vest at some point in the future.Options expected to vest is calculated by applying an estimated forfeiture rate to the unvested options. Options Outstanding Weighted- Average Exercise Price Per Share Options outstanding at December 31, 2006 2,118,631 $ 37.94 Options granted 229,986 51.38 Options exercised (188,297 ) 26.02 Options cancelled (85,182 ) 49.72 Options outstanding at September 30, 2007 2,075,138 39.99 During the three and nine month periods ended September 30, 2007, the total intrinsic value of options exercised (i.e., the difference between the market price at time of exercise and the price paid by the individual to exercise the options) was $1.2 million and $2.5 million, respectively, and the total amount of cash received from the exercise of these options was $2.5 million and $4.6 million, respectively. Restricted Stock In 2006, we began granting restricted stock to certain key executives.This restricted stock program is a performance based plan that awards shares of common stock of the Company at the end of a three-year measurement period.Awards associated with this program cliff vest at the end of the three-year period and eligible participants can be awarded shares ranging from 0% to 200% of the original award amount, based on defined performance measures associated with earnings per share. We will recognize compensation expense on these awards ratably over the vesting period.The fair value of the award will be determined based on the market value of the underlying stock price at the grant date.The amount of compensation expense recognized over the vesting period will be based on our projections of the performance of earnings per share over the requisite service period and, ultimately, how that performance compares to the defined performance measure.If, at any point during the vesting period, we conclude that the ultimate result of this measure will change from that originally projected, we will adjust the compensation expense accordingly and recognize the difference ratably over the remaining vesting period.We granted restricted stock awards for 22,700 and 23,900 shares in the first quarter of 2007 and the first quarter of 2006, respectively.There were no additional grants of restricted stock in the second or third quarter of 2007 and 2006.For the three months ended September 30, 2007 and October 1, 2006, we recognized $0.4 million and $0.6 million, respectively, of compensation expense related to restricted stock. We recognized $0.5 million and $1.3 million, respectively, of compensation expense related to restricted stock awards in the nine month periods ended September 30, 2007 and October 1, 2006. Employee Stock Purchase Plan We have an employee stock purchase plan (ESPP) that allows eligible employees to purchase, through payroll deductions, shares of our common stock at 85% of the fair market value.The ESPP has two six-month offering periods per year, the first beginning in January and ending in June and the second beginning in July and ending in December. The ESPP contains a look-back feature that allows the employee to acquire stock at a 15% discount from the underlying market price at the beginning or end of the respective period, whichever is lower.Under SFAS 123R, we recognize compensation expense on this plan ratably over the offering period based on the fair value of the anticipated number of shares that will be issued at the end of each respective period.Compensation expense is adjusted at the end of each offering period for the actual number of shares issued.Fair value is determined based on two factors: (i) the 15% discount amount on the underlying stock’s market value on the first day of the respective plan period, and (ii) the fair value of the look-back feature determined by using the Black-Scholes model.We recognized approximately $0.1 million of compensation expense associated with the plan in the three month periods ended September 30, 2007 and October 1, 2006, and approximately $0.3 million of compensation expense associated with the plan in the nine month periods ended September 30, 2007 and October 1, 2006. 9 Note 7 – Pension Benefit and Other Postretirement Benefit Plans Components of Net Periodic Benefit Cost The components of net periodic benefit cost for the periods indicated are: (Dollars in housands) Pension Benefits Retirement Health and Life Insurance Benefits Three Months Ended Nine Months Ended Three Months Ended Nine Months Ended Change in benefit obligation: September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 Service cost $ 1,557 $ 1,133 $ 3,864 $ 3,400 $ 116 $ 209 $ 530 $ 584 Interest cost 1,878 1,705 5,467 5,115 58 138 355 424 Expected return on plan assets (2,462 ) (2,198 ) (7,443 ) (6,529 ) Amortization of prior service cost 147 115 388 346 (290 ) (290 ) Amortization of net loss 21 141 180 424 38 32 88 121 Net periodic benefit cost $ 1,141 $ 896 $ 2,456 $ 2,756 $ (79 ) $ 379 $ 683 $ 1,129 Employer Contributions We did not make any voluntary contributions to our qualified defined benefit pension plans during the first nine months of 2007, compared to a $10.2 million voluntary contribution to our qualified defined benefit pension plans in the first nine months of 2006.We made approximately $0.2 million and $0.3 million in contributions (benefit payments) to our non-qualified defined benefit plans during the first nine months of 2007 and 2006, respectively. Defined Benefit Pension Plan and Retiree Medical Plan Amendments On July 16, 2007, we announced to our employees and retirees that the defined benefit pension and retiree medical plans will be amended effective January 1, 2008.As of January 1, 2008, newly hired and rehired employees will not be eligible for the defined benefit pension plan.However, the amendment to the defined benefit pension plan will not impact the benefits to plan participants as of December 31, 2007.The amendment to the retiree medical plan will not impact the benefits for employees who will be age 50 or older as of December 31, 2007, as long as they meet certain eligibility requirements.However, employees who will less than age 50 as of December 31, 2007 will no longer be eligible for retiree medical benefits.This plan amendment will result in a reduction to the accumulated benefit obligation, which will be accounted for as a reduction to prior service cost based on a plan amendment and amortized over the expected remaining service period of the ongoing active plan participants until they become fully eligible, beginning in the third quarter of 2007.In the third quarter of 2007, we recognized approximately $0.1 million as a reduction to prior service cost as a result of the amendment. 10 Note 8 – Equity Common Stock Repurchase From time to time, our Board of Directors authorizes the repurchase, at management’s discretion, of shares of our common stock.On February 15, 2007, the Board of Directors approved a buyback program, which authorizes us to repurchase up to an aggregate of $50 million in market value of common stock over a twelve-month period.This repurchase plan is scheduled to expire on February 14, 2008.Under the current buyback program, we repurchased approximately 214,000 shares of common stock for $8.7 million and 743,000 shares of common stock for $32.6 million in the three and nine month periods ended September 30, 2007, respectively.There were no repurchases made in the first nine months of 2006 under our prior buyback program. Note 9 – Segment Information The following table sets forth the information about our reportable segments in conformity with SFAS No. 131, “Disclosures about Segments of an Enterprise and Related Information” for the periods indicated: (Dollars in thousands) Three Months Ended Nine Months Ended September 30, 2007 (2) October 1, 2006 (1) (2) September 30, 2007 (2) October 1, 2006 (1) (2) Custom Electrical Components Net sales $ 32,884 $ 46,009 $ 100,683 $ 105,257 Operating income (loss) 1,215 6,656 (6,055 ) 10,867 Printed Circuit Materials Net sales $ 37,057 $ 39,942 $ 109,540 $ 112,142 Operating income 2,104 3,591 1,886 10,148 High Performance Foams Net sales $ 29,466 $ 26,117 $ 80,483 $ 77,678 Operating income 5,457 5,427 12,654 17,328 Other Polymer Products Net sales $ 10,219 $ 9,520 $ 31,882 $ 29,808 Operating (loss) income (251 ) 613 (902 ) (818 ) (1) 2006 amounts have been adjusted for changes in the corporate expense allocation methodology to make them comparable to the current year. (2) These amounts represent the results of continuing operations.The 2006 amounts have been adjusted to exclude the results of the polyolefin foams operating segment, which had been aggregated in the Other Polymer Products reportable segment.See Note 2 – Discontinued Operations for further information. Inter-segment sales have been eliminated from the sales data in the previous table. Note 10 – Joint Ventures As of September 30, 2007, we had four joint ventures, each 50% owned, which are accounted for under the equity method of accounting. Joint Venture Location Reportable Segment Fiscal Year-End Rogers Inoac Corporation (RIC) Japan High Performance Foams October 31 Rogers Inoac Suzhou Corporation (RIS) China High Performance Foams December 31 Rogers Chang Chun Technology Co., Ltd. (RCCT) Taiwan Printed Circuit Materials December 31 Polyimide Laminate Systems, LLC (PLS) U.S. Printed Circuit Materials December 31 11 Equity income of $4.9 million and $6.0 million for the nine month periods ended September 30, 2007 and October 1, 2006, respectively, is included in the condensed consolidated statements of income.In addition, commission income from PLS of $1.3 million and $1.5 million for the nine month periods ended September 30, 2007 and October 1, 2006, respectively, is included in “Other income, net” on the condensed consolidated statements of income. The summarized financial information for these joint ventures for the periods indicated is as follows: (Dollars in thousands) Three Months Ended Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 Net sales $ 31,356 $ 25,920 $ 79,652 $ 80,401 Gross profit 8,048 6,637 19,899 20,582 Net income 4,220 2,874 9,704 11,942 The effect of transactions between us and our unconsolidated joint ventures were accounted for on a consolidated basis.Receivables from joint ventures arise during the normal course of business from transactions between us and the joint ventures, typically from the joint venture purchasing raw materials from us to produce end products, which are sold to third parties. Note 11 – Commitments and Contingencies We are currently engaged in the following environmental and legal proceedings: Environmental Remediation in Manchester, Connecticut In the fourth quarter of 2002, we sold our Moldable Composites Division located in Manchester, Connecticut to Vyncolit North America, Inc., at the time a subsidiary of the Perstorp Group, located in Sweden.Subsequent to the divestiture, certain environmental matters were discovered at the Manchester location and we determined that under the terms of the arrangement, we would be responsible for estimated remediation costs of approximately $0.5 million and recorded this reserve in 2002 in accordance with SFAS No. 5, Accounting for Contingencies (SFAS 5).The Connecticut Department of Environmental Protection (CT DEP) accepted our Remedial Action Plan in February 2005.We completed the remediation activities in December 2005 and started post-remediation groundwater monitoring in 2006.The cost of the remediation approximated the reserve originally recorded in 2002.We have completed all of the required groundwater monitoring with favorable results.We are in the process of filing a waiver with the CT DEP to discontinue the groundwater monitoring and issuing the CT DEP a final verification that the site has been remediated in accordance with the CT Remediation Standard.The cost of monitoring, which is not expected to be material, is treated as period expenses as incurred. Superfund Sites We are currently involved as a potentially responsible party (PRP) in four active cases involving waste disposal sites.In certain cases, these proceedings are at a stage where it is still not possible to estimate the ultimate cost of remediation, the timing and extent of remedial action that may be required by governmental authorities, and the amount of our liability, if any, alone or in relation to that of any other PRPs.However, the costs incurred since inception for these claims have been immaterial and have been primarily covered by insurance policies, for both legal and remediation costs.In one particular case, we have been assessed a cost sharing percentage of 2.67% in relation to the range for estimated total cleanup costs of $17 million to $24 million.We believe we have sufficient insurance coverage to fully cover this liability and have recorded a liability and related insurance receivable of approximately $0.5 million as of September 30, 2007, which approximates our share of the low end of the range. In all our superfund cases, we believe we are a de minimis participant and have only been allocated an insignificant percentage of the total PRP cost sharing responsibility.Based on facts presently known to us, we believe that the potential for the final results of these cases having a material adverse effect on our results of operations, financial position or cash flows is remote.These cases have been ongoing for many years and we believe that they will continue on for the indefinite future.No time frame for completion can be estimated at the present time. PCB Contamination We have been working with the CT DEP and the United States Environmental Protection Agency (EPA) Region I in connection with certain polychlorinated biphenyl (PCB) contamination in the soil beneath a section of cement flooring at our Woodstock, Connecticut facility.We completed clean-up efforts in 2000 in accordance with a previously agreed upon remediation plan.To address the residual contamination at the site, we proposed a plan of Monitored Natural Attenuation, which was subsequently rejected by the CT DEP.We are currently preparing a supplemental plan for additional remedial actions in order to address the residual contamination at the site.Since inception, we have spent approximately $2.5 million in remediation and monitoring costs related to the site.We cannot estimate the range of future remediation costs based on facts and circumstances known to us at the present time.We believe that this situation will continue for several more years and no time frame for completion can be estimated at the present time. 12 Asbestos Litigation Over the past several years, there has been a significant increase in certain U.S. states in asbestos-related product liability claims brought against numerous industrial companies where the third-party plaintiffs allege personal injury from exposure to asbestos-containing products. We have been named, along with hundreds of other companies, as a defendant in some of these claims. In virtually all of these claims filed against us, the plaintiffs are seeking unspecified damages, or, if an amount is specified, it merely represents jurisdictional amounts or amounts to be proven at trial.Even in those situations where specific damages are alleged, the claims frequently seek the same amount of damages, irrespective of the disease or injury.Plaintiffs’ lawyers often sue dozens or even hundreds of defendants in individual lawsuits on behalf of hundreds or even thousands of claimants.As a result, even when specific damages are alleged with respect to a specific disease or injury, those damages are not expressly identified as to us. We did not mine, mill, manufacture or market asbestos; rather, we made some limited products, which contained encapsulated asbestos.Such products were provided to industrial users.We stopped manufacturing these products in 1987. · Claims We have been named in asbestos litigation primarily in Illinois, Pennsylvania and Mississippi.As of September 30, 2007, there were approximately 177 pending claims compared to 148 pending claims at December 31, 2006.The number of open claims during a particular time can fluctuate significantly from period to period depending on how successful we have been in getting these cases dismissed or settled.In addition, most of these lawsuits do not include specific dollar claims for damages, and many include a number of plaintiffs and multiple defendants.Therefore, we cannot provide any meaningful disclosure about the total amount of the damages sought. The rate at which plaintiffs filed asbestos-related suits against us increased in 2001, 2002, 2003 and 2004 because of increased activity on the part of plaintiffs to identify those companies that sold asbestos containing products, but which did not directly mine, mill or market asbestos.A significant increase in the volume of asbestos-related bodily injury cases arose in Mississippi in 2002.This increase in the volume of claims in Mississippi was apparently due to the passage of tort reform legislation (applicable to asbestos-related injuries), which became effective on September 1, 2003 and which resulted in a higher than average number of claims being filed in Mississippi by plaintiffs seeking to ensure their claims would be governed by the law in effect prior to the passage of tort reform.The number of asbestos-related suits filed against us declined in 2005 and then again in 2006.As of the third quarter, the number of suits filed in 2007 is similar to the number filed in 2006 at that time. · Defenses In many cases, plaintiffs are unable to demonstrate that they have suffered any compensable loss as a result of exposure to our asbestos-containing products.We continue to believe that a majority of the claimants in pending cases will not be able to demonstrate exposure or loss.This belief is based in large part on two factors: the limited number of asbestos-related products manufactured and sold by us and the fact that the asbestos was encapsulated in such products.In addition, even at sites where the presence of an alleged injured party can be verified during the same period those products were used, our liability cannot be presumed because even if an individual contracted an asbestos-related disease, not everyone who was employed at a site was exposed to the asbestos-containing products that we manufactured.Based on these and other factors, we have and will continue to vigorously defend ourselves in asbestos-related matters. · Dismissals and Settlements Cases involving us typically name 50-300 defendants, although some cases have had as few as one and as many as 833 defendants.We have obtained dismissals of many of these claims.In the nine month period ended September 30, 2007, we were able to have approximately 44 claims dismissed and settled 5 claims.For the full year 2006, approximately 78 claims were dismissed and 16 were settled.The majority of costs have been paid by our insurance carriers, including the costs associated with the small number of cases that have been settled.Such settlements totaled approximately $0.7 million in the nine month period ended September 30, 2007 and $5.1 million in all of 2006.Although these figures provide some insight into our experience with asbestos litigation, no guarantee can be made as to the dismissal and settlement rate that we will experience in the future. Settlements are made without any admission of liability.Settlement amounts may vary depending upon a number of factors, including the jurisdiction where the action was brought, the nature and extent of the disease alleged and the associated medical evidence, the age and occupation of the claimant, the existence or absence of other possible causes of the alleged illness of the alleged injured party and the availability of legal defenses, as well as whether the action is brought alone or as part of a group of claimants.To date, we have been successful in obtaining dismissals for many of the claims and have settled only a limited number.The majority of settled claims were settled for immaterial amounts, and the majority of such costs have been paid by our insurance carriers.In addition, to date, we have not been required to pay any punitive damage awards. 13 · Potential Liability In late 2004, we determined that it was reasonably prudent, based on facts and circumstances known to us at that time, to have a formal analysis performed to determine our potential future liability and related insurance coverage for asbestos-related matters.This determination was made based on several factors, including the growing number of asbestos-related claims at the time and the related settlement history.As a result, National Economic Research Associates, Inc. (NERA), a consulting firm with expertise in the field of evaluating mass tort litigation asbestos bodily-injury claims, was engaged to assist us in projecting our future asbestos-related liabilities and defense costs with regard to pending claims and future unasserted claims.Projecting future asbestos costs is subject to numerous variables that are extremely difficult to predict, including the number of claims that might be received, the type and severity of the disease alleged by each claimant, the long latency period associated with asbestos exposure, dismissal rates, costs of medical treatment, the financial resources of other companies that are co-defendants in claims, uncertainties surrounding the litigation process from jurisdiction to jurisdiction and from case to case and the impact of potential changes in legislative or judicial standards, including potential tort reform.Furthermore, any predictions with respect to these variables are subject to even greater uncertainty as the projection period lengthens.In light of these inherent uncertainties, our limited claims history and consultations with NERA, we believe that five years is the most reasonable period for recognizing a reserve for future costs, and that costs that might be incurred after that period are not reasonably estimable at this time.As a result, we also believe that our ultimate net asbestos-related contingent liability (i.e., our indemnity or other claim disposition costs plus related legal fees) cannot be estimated with certainty. · Insurance Coverage Our applicable insurance policies generally provide coverage for asbestos liability costs, including coverage for both resolution and defense costs.Following the initiation of asbestos litigation, an effort was made to identify all of our primary and excess insurance carriers that provided applicable coverage beginning in the 1950s through the mid-1980s.There appear to be three such primary carriers, all of which were put on notice of the litigation.In late 2004, Marsh Risk Consulting (Marsh), a consulting firm with expertise in the field of evaluating insurance coverage and the likelihood of recovery for asbestos-related claims, was engaged to work with us to project our insurance coverage for asbestos-related claims. Marsh’s conclusions were based primarily on a review of our coverage history, application of reasonable assumptions on the allocation of coverage consistent with industry standards, an assessment of the creditworthiness of the insurance carriers, analysis of applicable deductibles, retentions and policy limits, the experience of NERA and a review of NERA’s reports. · Cost Sharing Agreement To date, our primary insurance carriers have provided for substantially all of the settlement and defense costs associated with our asbestos-related claims.However, as claims continued, we and our primary insurance carriers determined that it would be appropriate to enter into a cost sharing agreement to clearly define the cost sharing relationship among such carriers and ourselves.A definitive cost sharing agreement was finalized on September 28, 2006.Under the definitive agreement, the primary insurance carriers will continue to pay essentially all resolution and defense costs associated with these claims until the coverage is exhausted. · Impact on Financial Statements Given the inherent uncertainty in making future projections, we have had the projections of current and future asbestos claims periodically re-examined, and we will have them updated if needed based on our experience, changes in the underlying assumptions that formed the basis for NERA’s and Marsh’s models and other relevant factors, such as changes in the tort system and our success in resolving claims against us.Based on the assumptions employed by and the report prepared by NERA and other variables, we have recorded a reserve at year-end 2005 for our estimated bodily injury liabilities for asbestos-related matters, including projected indemnity and legal costs. NERA and Marsh updated their respective analyses at year-end 2006 and we adjusted our estimated liability and estimated insurance recovery, for the five-year period ended 2011, to $22.9 million and $22.7 million, respectively, resulting in a cumulative pre-tax charge to earnings of approximately $0.2 million.The 2007 update of NERA and Marsh’s analyses was done as of September 30, 2007, and there were no material changes to NERA and Marsh’s estimates from those made as of year-end 2006. The amounts recorded for the asbestos-related liability and the related insurance receivables described above were based on currently known facts and a number of assumptions.However, projecting future events, such as the number of new claims to be filed each year, the average cost of disposing of such claims, coverage issues among insurers and the continuing solvency of various insurance companies, as well as the numerous uncertainties surrounding asbestos litigation in the United States, could cause the actual liability and insurance recoveries to be higher or lower than those projected or recorded. There can be no assurance that our accrued asbestos liabilities will approximate our actual asbestos-related settlement and defense costs, or that our accrued insurance recoveries will be realized. We believe that it is reasonably possible that we will incur additional charges for our asbestos liabilities and defense costs in the future, which could exceed existing reserves, but such excess amount cannot be estimated at this time.We will continue to vigorously defend ourselves and believe we have substantial unutilized insurance coverage to mitigate future costs related to this matter. 14 Other Environmental and Legal Matters In 2004, we became aware of a potential environmental matter at our facility in Korea involving possible soil contamination.The initial assessment on the site has been completed and has confirmed that there is contamination.We believe that such contamination is historical and occurred prior to our occupation of the facility.As of the third quarter of 2007, we are no longer occupying this site and it has been returned to the prior owner.Based on our assessment, we believe that we are under no obligation to remediate the site. We are also aware of a potential environmental matter involving soil contamination at one of our European facilities.We believe that the contamination is a historical issue attributed to the former owner of the site.Earlier this year we completed a Descriptive Soil Investigation (DSI) at the site, and the contamination appears to be localized in the area of the former underground storage tanks.We subsequently received approval of our Remedial Action Plan from the OVAM, the applicable Belgian regulatory agency.As of September 30, 2007, the site has been remediated per our approved Remedial Action Plan and we have a reserve of $0.2 million for remaining costs to be paid. In 2005, we began to market our manufacturing facility in South Windham, Connecticut to find potential interested buyers.This facility was formerly the location of the manufacturing operations of our elastomer component and float businesses prior to the relocation of these businesses to Suzhou, China in the fall of 2004.As part of our due diligence in preparing the site for sale, we determined that there were several environmental issues at the site and, although under no legal obligation to voluntarily remediate the site, we believed that remediation procedures would have to be performed in order to successfully sell the property.Therefore, we obtained an independent third-party assessment on the site, which determined that the potential remediation cost range would be approximately $0.4 million to $1.0 million.In accordance with SFAS 5, we determined that the potential remediation would most likely approximate the mid-point of this range and recorded a $0.7 million charge in the fourth quarter of 2005, which remains recorded at September 30, 2007. In the second quarter of 2006, a former customer of our polyolefin foam business filed suit against us for a multitude of alleged improprieties, including breach of contract, although we were not formally served in this lawsuit.In the third quarter of 2007, we reached a final settlement agreement with this former customer that included the transfer of ownership of substantially all the remaining assets of the polyolefin foam business, as well as the payment of approximately $1.9 million to this customer, which had been previously accrued.As a result of this agreement, we will no longer participate in the polyolefin foam marketplace.As such, the polyolefin foam business will be accounted for as a discontinued operation.See “Note 2 – Discontinued Operations” for further discussion. On May 16, 2007, a lawsuit was filed against us by CalAmp Corp. (CalAmp) for unspecified damages.In the lawsuit, which was filed in the United States District Court, Central District of California, CalAmp alleges performance issues with certain printed circuit board laminate materials we had provided for use in certain of their products.In connection with this dispute, we had previously filed a lawsuit against CalAmp in the United States District Court, District of Massachusetts, seeking a declaratory judgment affirming that we are not liable to CalAmp.This matter is currently in active litigation and we plan to vigorously defend ourselves against these allegations.Based on facts and circumstances known to us at the present time, we cannot determine the probability of success in such defenses or the range of any potential loss that may occur as a result of these proceedings. In addition to the above issues, the nature and scope of our business bring us in regular contact with the general public and a variety of businesses and government agencies.Such activities inherently subject us to the possibility of litigation, including environmental and product liability matters that are defended and handled in the ordinary course of business.We have established accruals for matters for which management considers a loss to be probable and reasonably estimable. It is the opinion of management that facts known at the present time do not indicate that such litigation, after taking into account insurance coverage and the aforementioned accruals, will have a material adverse impact on our results of operations, financial position, or cash flows. 15 Note 12 – Restructuring and Impairment Charges The following table summarizes the restructuring and impairment charges (recoveries) recorded for the three and nine month periods ended September 30, 2007 and October 1, 2006: (Dollars in thousands) Three Months Ended Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 Inventory charges (1) Printed Circuit Materials $ $ $ 2,500 $ Custom Electrical Components 4,750 Subtotal 7,250 Inventory recoveries (1) Printed Circuit Materials (509 ) (509 ) Custom Electrical Components (710 ) (710 ) Subtotal (1,219 ) (1,219 ) Property, plant and equipmentcharges (1) Printed Circuit Materials 210 420 Custom Electrical Components 729 2,299 Subtotal 939 2,719 Prepaid license charges (2) Custom Electrical Components 603 1,435 Subtotal 603 1,435 Goodwill impairment (3) Other Polymer Materials 525 5,013 Subtotal 525 5,013 Severance (3) 202 2,758 Total charges $ 525 $ $ 13,468 $ 5,013 (1) These amounts are included in cost of sales on our condensed consolidated statements of income with the exception of $0.5 million for the three and nine month periods ended September 30, 2007 in the Custom Electrical Components reportable segment which is recorded in selling and administrative expenses on our condensed consolidated statements of income. (2) These amounts are included in selling and administrative expenses on our condensed consolidated statements of income. (3) These amounts are included in restructuring and impairment charges on our condensed consolidated statements of income. Durel In the second quarter of 2007, we recorded a non-cash pre-tax charge of $7.1 million related to our Durel operating segment, which is aggregated into our Custom Electrical Components reportable segment.This charge included a $6.3 million restructuring charge, which is included in cost of sales on our condensed consolidated statements of income, related to the write down of inventory and accelerated depreciation on machinery and equipment related to the Durel business and an $0.8 million charge, which is included in selling and administrative expenses on our condensed consolidated statements of income, related to the accelerated expense recognition of a prepaid license associated with a certain flexible electroluminescent (EL) lamp product.These charges resulted from a significant change in the current outlook for existing and future EL lamp programs during the second quarter of 2007 based on information related to certain program terminations from our most significant customer of EL lamps in the portable communications market.As a result of this change in business conditions, all remaining production of EL lamps for the portable communications market that was located at Durel’s manufacturing facility in Arizona was shifted to China by the end of the second quarter of 2007.We also expect to have substantially all EL production, including lamps for the automotive industry, shifted to our China facility by the end of the year.The significant change in the outlook of EL programs and the planned shift in EL production to China was an indicator of impairment that triggered an impairment analysis on the long-lived assets of the Durel business in accordance with SFAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets (SFAS 144).The impairment analysis, which was completed as part of the 2007 second quarter closing process with the assistance of an independent third-party appraisal firm, led us to conclude that no impairment charge associated with the Durel long-lived assets was necessary.As such, in accordance with SFAS 144, we determined that it was appropriate to reduce the estimated useful lives of EL lamp related equipment in Durel’s US manufacturing facility.In addition, the reduced forecast of EL lamp sales, specifically related to flexible EL lamps for the portable communications market, caused us to accelerate the expense recognition of a prepaid license associated with flexible EL lamps based on the current forecasted revenues. 16 In the third quarter of 2007, we recorded an additional non-cash pre-tax charge of $1.3 million related to the accelerated depreciation and amortization on certain long-lived assets identified during the second quarter restructuring activities, which was included in selling and administrative expenses on our condensed consolidated statements of income.This charge was partially offset by the sale of approximately $0.7 million of inventory previously reserved for in the second quarter of 2007, which was included in cost of sales on our condensed consolidated statements of income.We expect to incur additional charges of approximately $1.0 million in the fourth quarter of 2007 and first quarter of 2008 related to these restructuring activities. Flexible Circuit Materials In the second quarter of 2007, we recorded a non-cash pre-tax charge of $2.7 million related to our flexible circuit materials operating segment, which is aggregated into our Printed Circuit Materials reportable segment.This charge, which is included in cost of sales on our condensed consolidated statements of income, related to the write down of inventory and accelerated depreciation on machinery and equipment related to the flexible circuit material business.Flexible circuit materials, which are used in a variety of consumer electronic products, have become a commodity product with increased global competition and pricing pressure driven by excess capacity.This market factor has caused the operating results of the flexible circuit materials business to significantly decline in recent periods, which resulted in our revaluation of the strategic future viability of this business.We determined that these market factors were an indicator of impairment that triggered an analysis of the long-lived assets related to the flexible circuit materials business in accordance with SFAS 144.The impairment analysis, which was completed as part of the 2007 second quarter closing process with the assistance of an independent third-party appraisal firm, concluded that no impairment charge associated with the flexible circuit materials long-lived assets was necessary.As such, in accordance with SFAS 144, we determined that it was appropriate to reduce the estimated useful lives of the equipment related to the flexible circuit materials segment.We also determined, based on business conditions at that time, that certain inventories associated with this business would not be saleable and reserved for these inventories accordingly. In the third quarter of 2007, we recorded an additional non-cash pre-tax charge of $0.2 million related to accelerated depreciation on machinery and equipment identified in the second quarter restructuring related to the flexible circuit material business, which is included in cost of sales on our condensed consolidated statements of income.In addition, in the third quarter of 2007, we sold approximately $0.5 million of inventory previously reserved for in the second quarter of 2007, which was included in cost of sales on our condensed consolidated statements of income.We expect to incur additional charges of approximately $0.3 million in the fourth quarter of 2007 and first quarter of 2008 related to these restructuring activities. Severance In the second quarter of 2007, as part of the restructuring activities previously discussed,we took a number of actions to reduce costs, including a company-wide headcount reduction.In accordance with SFAS No. 146,
